DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 01/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections

Claims 2 and 3 are objected to because of the following informalities:  it has been held that the recitations that an element is “capable of” and/or “can” perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense.
           Examiner recommends to change the recitations “capable of” and “can” to “configured to” in order to constitute the limitations following the above recitations in any patentable sense.
          Appropriate corrections are required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Blendl (US PAP 2014/0348305 A1).
            With respect to claim 1, Blendl teaches a modular, configurable phantom (1) for use in X-ray imaging (see abstract; Figs. 1a-5; paragraphs 0098-0117), comprising: 

    PNG
    media_image1.png
    237
    420
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    241
    471
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    716
    479
    media_image3.png
    Greyscale
one or more removable inserts (2) of variable design (as several plates (2) that are connected to form a stack, in which adjacent plates (2) contact each other and the body comprises spheres (4) made of at least one material that is different from the plates (2) see abstract); and the phantom (1) comprising one (3) or more (3a and 3b) phantom bodies (see Figs. 1a; 1b; 4a-5 illustrating the cylindrical tubular rod(s) (3;3a and 3b) that passes through the plates (2) centrally see paragraphs 0098-0100 and 0114-0116), wherein each phantom body (3; 3a and 3b) comprises at least one space configured to receive the respective removable inserts (2) (see abstract; Figs. 1a-5; paragraphs 0098-0117).
           With respect to claim 2, Blendl teaches the modular phantom of claim 1 (see abstract; Figs. 1a-5; paragraphs 0098-0117), wherein the one or more inserts (2) have features that can be accurately and/or precisely measured when in insert form but that could not be accurately and/or precisely measured if those features existed within the phantom body itself (see abstract; Figs. 1a-5; paragraphs 0098-0117).
           With respect to claim 3, Blendl teaches the modular phantom of claim 1 (see abstract; Figs. 1a-5; paragraphs 0098-0117), wherein the one or more inserts (2) are sized so as to be capable of being imaged by micro-computed tomography (micro-CT) (see abstract; Figs. 1a-5; paragraphs 0098-0117).
           With respect to claim 4, Blendl teaches the modular phantom of claim 1 (see abstract; Figs. 1a-5; paragraphs 0098-0117), wherein the one or more phantom bodies comprises at least two phantom bodies (see Figs. 4a-5) configured to be combined in a nested configuration (see abstract; Figs. 1a-5; paragraphs 0098-0117).
           With respect to claim 5, Blendl teaches the modular phantom of claim 1 (see abstract; Figs. 1a-5; paragraphs 0098-0117), further comprising a cover plate (see Figs. 1a-1d) configured to attach to the one or more phantom bodies (see abstract; Figs. 1a-5; paragraphs 0098-0117).
            With respect to claim 6, Blendl teaches the modular phantom of claim 1 (see abstract; Figs. 1a-5; paragraphs 0098-0117), wherein the one or more phantom bodies are shaped to correspond to a part on which non-destructive testing (NDT) is performed (see abstract; Figs. 1a-5; paragraphs 0098-0117).
           With respect to claim 7, Blendl teaches the modular phantom of claim 1 (see abstract; Figs. 1a-5; paragraphs 0098-0117), further comprising one or more scatter-producing extensions configured to attach to the one or more phantom bodies to extend the modular phantom in at least a first dimension (see abstract; Figs. 1a-5; paragraphs 0098-0117).
          With respect to claim 8, Blendl teaches the modular phantom of claim 1 (see abstract; Figs. 1a-5; paragraphs 0098-0117), wherein the one or more removable inserts (2) comprise a solid cylinder with height of the full or partial height of the phantom body, a gusset insert, a semi-circle insert, a pore insert, or a bucket-of-balls insert (see abstract; Figs. 1a-5; paragraphs 0098-0117).
           With respect to claim 9, Blendl teaches the modular phantom of claim 1 (see abstract; Figs. 1a-5; paragraphs 0098-0117), wherein the one or more phantom bodies have a variable geometry or cross-section in a longitudinal (z) direction (see abstract; Figs. 1a-5; paragraphs 0098-0117).
           With respect to claim 10, Blendl teaches the modular phantom of claim 9 (see abstract; Figs. 1a-5; paragraphs 0098-0117), wherein the variable geometry or cross-section in the longitudinal (z) direction represents a specific manufactured part or type of part (see abstract; Figs. 1a-5; paragraphs 0098-0117).
           With respect to claim 11, Blendl teaches the modular phantom of claim 1 (see abstract; Figs. 1a-5; paragraphs 0098-0117), wherein the one or more phantom bodies have a uniform geometry or cross-section in a longitudinal (z) direction (see abstract; Figs. 1a-5; paragraphs 0098-0117).
           With respect to claim 12, Blendl teaches the modular phantom of claim 1 (see abstract; Figs. 1a-5; paragraphs 0098-0117), wherein the one or more phantom bodies are sufficiently thick so as to allow imaging of 50 to 100 slices in one exposure event (see abstract; Figs. 1a-5; paragraphs 0098-0117).
         With respect to claim 13, Blendl teaches the modular phantom of claim 1 (see abstract; Figs. 1a-5; paragraphs 0098-0117), wherein the one or more phantom bodies have symmetric cross-sections (see abstract; Figs. 1a-5; paragraphs 0098-0117).
        With respect to claim 14, Blendl teaches the modular phantoms of claim 13 (see abstract; Figs. 1a-5; paragraphs 0098-0117), wherein the symmetric cross-sections are polygonal or circular (see abstract; Figs. 1a-5; paragraphs 0098-0117).
         With respect to claim 15, Blendl teaches the modular phantom of claim 1 (see abstract; Figs. 1a-5; paragraphs 0098-0117), wherein the one or more inserts (2) provide for measurement of metrics (see abstract; Figs. 1a-5; paragraphs 0098-0117).
          With respect to claim 16, Blendl teaches the modular phantom of claim 15 (see abstract; Figs. 1a-5; paragraphs 0098-0117), wherein the metrics comprise one or more of modulation transfer function or contrast-to-noise ratio (see abstract; Figs. 1a-5; paragraphs 0098-0117).
           With respect to claim 17, Blendl teaches the modular phantom of claim 1 (see abstract; Figs. 1a-5; paragraphs 0098-0117), wherein the one or more inserts (2) provide for measurement of features (see abstract; Figs. 1a-5; paragraphs 0098-0117).
          With respect to claim 18, Blendl teaches the modular phantom of claim 17 (see abstract; Figs. 1a-5; paragraphs 0098-0117), wherein the features comprise one or more of wall thickness, cracks, or pores (see abstract; Figs. 1a-5; paragraphs 0098-0117).
          With respect to claim 19, Blendl teaches the modular phantom of claim 1 (see abstract; Figs. 1a-5; paragraphs 0098-0117), wherein the one or more removable inserts (2) further comprise a pin feature configured to mate with a complementary hole of a respective phantom body or of a cover (see abstract; Figs. 1a-5; paragraphs 0098-0117).
           With respect to claim 20, Blendl teaches the modular phantom of claim 1 (see abstract; Figs. 1a-5; paragraphs 0098-0117), wherein the one or more removable inserts (2) further comprise a slot to facilitate rotation of a respective removable insert when inserted into a respective phantom body (see abstract; Figs. 1a-5; paragraphs 0098-0117).
            With respect to claim 21, Blendl teaches a removable insert (see abstract; Figs. 1a-5; paragraphs 0098-0117), comprising: an insert body configured to fit within an opening of a phantom body; and one or more structures that facilitate measurement of one or both of metrics or features when imaged (see abstract; Figs. 1a-5; paragraphs 0098-0117).
             With respect to claim 22, Blendl teaches the removable insert of claim 21 (see abstract; Figs. 1a-5; paragraphs 0098-0117), wherein the insert body comprises a cylindrical body (see abstract; Figs. 1a-5; paragraphs 0098-0117).
            With respect to claim 23, Blendl teaches the removable insert of claim 21 (see abstract; Figs. 1a-5; paragraphs 0098-0117), wherein the metrics comprise one or more of modulation transfer function or contrast-to-noise ratio (see abstract; Figs. 1a-5; paragraphs 0098-0117).
            With respect to claim 24, Blendl teaches the removable insert of claim 21 (see abstract; Figs. 1a-5; paragraphs 0098-0117), wherein the features comprise one or more of wall thickness, cracks, or pores (see abstract; Figs. 1a-5; paragraphs 0098-0117).
           With respect to claim 25, Blendl teaches the removable insert of claim 21 (see abstract; Figs. 1a-5; paragraphs 0098-0117), wherein the one or more structures comprise one or more of a solid cylinder with height of the full or partial height of the phantom body, a gusset, a semi-circle cross-section, a plurality of pores, or one or more buckets of balls (see abstract; Figs. 1a-5; paragraphs 0098-0117).
           With respect to claim 26, Blendl teaches a method for assessing image quality of a computed tomography (CT) system (see abstract; Figs. 1a-5; paragraphs 0098-0117), comprising: positioning a modular phantom (1) within an industrial CT system, wherein the modular phantom (1) comprises: one or more removable inserts (2), wherein the one or more removable inserts (2) comprise a solid cylinder with height of the full or partial height of the phantom body (see abstract; Figs. 1a-5; paragraphs 0098-0117), a gusset insert, a semi-circle insert, a pore insert, or a bucket of balls insert; and one or more phantom bodies, wherein each phantom body comprises at least one space configured to receive the respective removable inserts and wherein the one or more phantom bodies have either variable or a uniform geometry or cross-section in a longitudinal (z) direction (see abstract; Figs. 1a-5; paragraphs 0098-0117); scanning the modular phantom to acquire one or more images suitable; comparing one or more image quality characteristics of the one or more images with comparison images taken of the modular phantom using a different industrial CT system (see abstract; Figs. 1a-5; paragraphs 0098-0117).

Claims 1-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Farrokhnia et al. (US Patent 6,231,231 B1).
            With respect to claim 1, Farrokhnia et al. teach a modular, configurable phantom (100, 200 and 300) (see Figs. 1, 2 and 3) for use in X-ray imaging, comprising (see abstract; Figs. 1-15; column 3, lines 31-60; column 4, line 42 – column 5, line 30; column 6, line 39 – column 7, line 17): 

    PNG
    media_image4.png
    520
    452
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    476
    433
    media_image5.png
    Greyscale

one or more removable inserts of variable design ((140, 160, 150 and 170) in Fig.1; (250, 260, 270, 295 and 290) in Fig. 2 and (360, 390, 370, 395 and 350) in Fig. 3); 
    PNG
    media_image6.png
    476
    438
    media_image6.png
    Greyscale
 and one or more phantom bodies ((140) in Fig. 1 and (340) in Fig. 3), wherein each phantom body (140 and 340) comprises at least one space configured to receive the respective removable inserts ((140, 160, 150 and 170) in Fig.1; (250, 260, 270, 295 and 290) in Fig. 2 and (360, 390, 370, 395 and 350) in Fig. 3).
           With respect to claim 2, Farrokhnia et al. teach the modular phantom of claim 1 (see abstract; Figs. 1-15; column 3, lines 31-60; column 4, line 42 – column 5, line 30; column 6, line 39 – column 7, line 17), wherein the one or more inserts have features that can be accurately and/or precisely measured when in insert form but that could not be accurately and/or precisely measured if those features existed within the phantom body itself (see abstract; Figs. 1-15; column 3, lines 31-60; column 4, line 42 – column 5, line 30; column 6, line 39 – column 7, line 17).
           With respect to claim 3, Farrokhnia et al. teach the modular phantom of claim 1 (see abstract; Figs. 1-15; column 3, lines 31-60; column 4, line 42 – column 5, line 30; column 6, line 39 – column 7, line 17), wherein the one or more inserts are sized so as to be capable of being imaged by micro-computed tomography (micro-CT) (see abstract; Figs. 1-15; column 3, lines 31-60; column 4, line 42 – column 5, line 30; column 6, line 39 – column 7, line 17).
           With respect to claim 4, Farrokhnia et al. teach the modular phantom of claim 1 (see abstract; Figs. 1-15; column 3, lines 31-60; column 4, line 42 – column 5, line 30; column 6, line 39 – column 7, line 17), wherein the one or more phantom bodies comprises at least two phantom bodies configured to be combined in a nested configuration (see abstract; Figs. 1-15; column 3, lines 31-60; column 4, line 42 – column 5, line 30; column 6, line 39 – column 7, line 17).
           With respect to claim 5, Farrokhnia et al. teach the modular phantom of claim 1 (see abstract; Figs. 1-15; column 3, lines 31-60; column 4, line 42 – column 5, line 30; column 6, line 39 – column 7, line 17), further comprising a cover plate configured to attach to the one or more phantom bodies (see abstract; Figs. 1-15; column 3, lines 31-60; column 4, line 42 – column 5, line 30; column 6, line 39 – column 7, line 17).
            With respect to claim 6, Farrokhnia et al. teach the modular phantom of claim 1 (see abstract; Figs. 1-15; column 3, lines 31-60; column 4, line 42 – column 5, line 30; column 6, line 39 – column 7, line 17), wherein the one or more phantom bodies are shaped to correspond to a part on which non-destructive testing (NDT) is performed (see abstract; Figs. 1-15; column 3, lines 31-60; column 4, line 42 – column 5, line 30; column 6, line 39 – column 7, line 17).
           With respect to claim 7, Farrokhnia et al. teach the modular phantom of claim 1 (see abstract; Figs. 1-15; column 3, lines 31-60; column 4, line 42 – column 5, line 30; column 6, line 39 – column 7, line 17), further comprising one or more scatter-producing extensions configured to attach to the one or more phantom bodies to extend the modular phantom in at least a first dimension (see abstract; Figs. 1-15; column 3, lines 31-60; column 4, line 42 – column 5, line 30; column 6, line 39 – column 7, line 17).
          With respect to claim 9, Farrokhnia et al. teach the modular phantom of claim 1 (see abstract; Figs. 1-15; column 3, lines 31-60; column 4, line 42 – column 5, line 30; column 6, line 39 – column 7, line 17), wherein the one or more phantom bodies have a variable geometry or cross-section in a longitudinal (z) direction (see abstract; Figs. 1-15; column 3, lines 31-60; column 4, line 42 – column 5, line 30; column 6, line 39 – column 7, line 17).
           With respect to claim 10, Farrokhnia et al. teach the modular phantom of claim 9 (see abstract; Figs. 1-15; column 3, lines 31-60; column 4, line 42 – column 5, line 30; column 6, line 39 – column 7, line 17), wherein the variable geometry or cross-section in the longitudinal (z) direction represents a specific manufactured part or type of part (see abstract; Figs. 1-15; column 3, lines 31-60; column 4, line 42 – column 5, line 30; column 6, line 39 – column 7, line 17).
           With respect to claim 11, Farrokhnia et al. teach the modular phantom of claim 1 (see abstract; Figs. 1-15; column 3, lines 31-60; column 4, line 42 – column 5, line 30; column 6, line 39 – column 7, line 17), wherein the one or more phantom bodies have a uniform geometry or cross-section in a longitudinal (z) direction (see abstract; Figs. 1-15; column 3, lines 31-60; column 4, line 42 – column 5, line 30; column 6, line 39 – column 7, line 17).
           With respect to claim 12, Farrokhnia et al. teach the modular phantom of claim 1 (see abstract; Figs. 1-15; column 3, lines 31-60; column 4, line 42 – column 5, line 30; column 6, line 39 – column 7, line 17), wherein the one or more phantom bodies are sufficiently thick so as to allow imaging of 50 to 100 slices in one exposure event (see abstract; Figs. 1-15; column 3, lines 31-60; column 4, line 42 – column 5, line 30; column 6, line 39 – column 7, line 17).
         With respect to claim 13, Farrokhnia et al. teach the modular phantom of claim 1 (see abstract; Figs. 1-15; column 3, lines 31-60; column 4, line 42 – column 5, line 30; column 6, line 39 – column 7, line 17), wherein the one or more phantom bodies have symmetric cross-sections (see abstract; Figs. 1-15; column 3, lines 31-60; column 4, line 42 – column 5, line 30; column 6, line 39 – column 7, line 17).
        With respect to claim 14, Farrokhnia et al. teach the modular phantoms of claim 13 (see abstract; Figs. 1-15; column 3, lines 31-60; column 4, line 42 – column 5, line 30; column 6, line 39 – column 7, line 17), wherein the symmetric cross-sections are polygonal or circular (see abstract; Figs. 1-15; column 3, lines 31-60; column 4, line 42 – column 5, line 30; column 6, line 39 – column 7, line 17).
         With respect to claim 15, Farrokhnia et al. teach the modular phantom of claim 1 (see abstract; Figs. 1-15; column 3, lines 31-60; column 4, line 42 – column 5, line 30; column 6, line 39 – column 7, line 17), wherein the one or more inserts provide for measurement of metrics (see abstract; Figs. 1-15; column 3, lines 31-60; column 4, line 42 – column 5, line 30; column 6, line 39 – column 7, line 17).
          With respect to claim 16, Farrokhnia et al. teach the modular phantom of claim 15 (see abstract; Figs. 1-15; column 3, lines 31-60; column 4, line 42 – column 5, line 30; column 6, line 39 – column 7, line 17), wherein the metrics comprise one or more of modulation transfer function or contrast-to-noise ratio (see abstract; Figs. 1-15; column 3, lines 31-60; column 4, line 42 – column 5, line 30; column 6, line 39 – column 7, line 17).
           With respect to claim 17, Farrokhnia et al. teach the modular phantom of claim 1 (see abstract; Figs. 1-15; column 3, lines 31-60; column 4, line 42 – column 5, line 30; column 6, line 39 – column 7, line 17), wherein the one or more inserts provide for measurement of features (see abstract; Figs. 1-15; column 3, lines 31-60; column 4, line 42 – column 5, line 30; column 6, line 39 – column 7, line 17).
          With respect to claim 18, Farrokhnia et al. teach the modular phantom of claim 17 (see abstract; Figs. 1-15; column 3, lines 31-60; column 4, line 42 – column 5, line 30; column 6, line 39 – column 7, line 17), wherein the features comprise one or more of wall thickness, cracks, or pores (see abstract; Figs. 1-15; column 3, lines 31-60; column 4, line 42 – column 5, line 30; column 6, line 39 – column 7, line 17).
          With respect to claim 20, Farrokhnia et al. teach the modular phantom of claim 1 (see abstract; Figs. 1-15; column 3, lines 31-60; column 4, line 42 – column 5, line 30; column 6, line 39 – column 7, line 17), wherein the one or more removable inserts further comprise a slot to facilitate rotation of a respective removable insert when inserted into a respective phantom body (see abstract; Figs. 1-15; column 3, lines 31-60; column 4, line 42 – column 5, line 30; column 6, line 39 – column 7, line 17).
            With respect to claim 21, Farrokhnia et al. teach a removable insert, comprising (see abstract; Figs. 1-15; column 3, lines 31-60; column 4, line 42 – column 5, line 30; column 6, line 39 – column 7, line 17): an insert body configured to fit within an opening of a phantom body; and one or more structures that facilitate measurement of one or both of metrics or features when imaged (see abstract; Figs. 1-15; column 3, lines 31-60; column 4, line 42 – column 5, line 30; column 6, line 39 – column 7, line 17).
             With respect to claim 23, Farrokhnia et al. teach the removable insert of claim 21, wherein the metrics comprise one or more of modulation transfer function or contrast-to-noise ratio (see abstract; Figs. 1-15; column 3, lines 31-60; column 4, line 42 – column 5, line 30; column 6, line 39 – column 7, line 17).
            With respect to claim 24, Farrokhnia et al. teach the removable insert of claim 21, wherein the features comprise one or more of wall thickness, cracks, or pores (see abstract; Figs. 1-15; column 3, lines 31-60; column 4, line 42 – column 5, line 30; column 6, line 39 – column 7, line 17).
           With respect to claim 26, Farrokhnia et al. teach a method for assessing image quality of a computed tomography (CT) system (see abstract; Figs. 1-15; column 3, lines 31-60; column 4, line 42 – column 5, line 30; column 6, line 39 – column 7, line 17), comprising: positioning a modular phantom within an industrial CT system, wherein the modular phantom comprises: one or more removable inserts, wherein the one or more removable inserts comprise a solid cylinder with height of the full or partial height of the phantom body, a gusset insert, a semi-circle insert, a pore insert, or a bucket of balls insert (see abstract; Figs. 1-15; column 3, lines 31-60; column 4, line 42 – column 5, line 30; column 6, line 39 – column 7, line 17); and one or more phantom bodies, wherein each phantom body comprises at least one space configured to receive the respective removable inserts and wherein the one or more phantom bodies have either variable or a uniform geometry or cross-section in a longitudinal (z) direction; scanning the modular phantom to acquire one or more images suitable; comparing one or more image quality characteristics of the one or more images with comparison images taken of the modular phantom using a different industrial CT system (see abstract; Figs. 1-15; column 3, lines 31-60; column 4, line 42 – column 5, line 30; column 6, line 39 – column 7, line 17).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ruchala et al. (US Patent 10,939,891 B2) teach automated detection and identification of phantoms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Irakli Kiknadze
/IRAKLI KIKNADZE/
            Primary Examiner, Art Unit 2884
                                                                                                                                                                                                        /I.K./  January 26, 2022